                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 2:19-CV-14289-ROSENBERG/MAYNARD

GEORGE MAIB,

       Plaintiff,

v.

JOE BAIRD, et al.,

       Defendants.
                                                 /

                      ORDER GRANTING DEFENDANTS’ MOTION
                     TO DISMISS COMPLAINT AND CLOSING CASE

       THIS CAUSE is before the Court on Defendants’ Motion to Dismiss the Complaint with

Prejudice, filed on September 4, 2019. DE 10. Plaintiff’s Response to the Motion to Dismiss was

due by September 18, 2019. Plaintiff has not filed a Response to date. Under Rule 7.1(c) of the

Local Rules for the Southern District of Florida, Plaintiff’s failure to file a timely Response is

sufficient cause for granting the Motion to Dismiss by default.

       In addition, Plaintiff’s Complaint must be dismissed for lack of standing. Plaintiff brings

claims under 18 U.S.C. §§ 241, 242 and 644. Those statutes are criminal statutes, and Plaintiff

points to no authority that provides him a private cause of action for those crimes. See Holt v.

Baker, 710 F. App’x 422, 424 (11th Cir. 2017) (stating that 18 U.S.C. §§ 241 and 242 “are criminal

in nature and provide no civil remedies” (quotation marks omitted)). A plaintiff lacks standing to

bring criminal charges, as the government, not private citizens, prosecutes crimes. Williams v.

Univ. of Ala. Hosp. at Birmingham, 353 F. App’x 397, 398 (11th Cir. 2009) (affirming a district

court’s dismissal of a pro se complaint alleging criminal assault and bribery).
           For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

           1. Defendants’ Motion to Dismiss the Complaint with Prejudice [DE 10] is GRANTED.

           2. Plaintiff’s Complaint [DE 1] is DISMISSED WITH PREJUDICE.

           3. The Clerk of Court is instructed to CLOSE THIS CASE. All pending deadlines are

                TERMINATED, all hearings are CANCELLED, and all pending motions are

                DENIED AS MOOT.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 25th day of

September, 2019.


                                                   _______________________________
                                                   ROBIN L. ROSENBERG
                                                   UNITED STATES DISTRICT JUDGE
Copies furnished to:
Plaintiff
Counsel of Record




                                               2
